Citation Nr: 1821660	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  98-19 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to June 1980.

The matter of the SMC claim comes before the Board of Veterans' Appeals (Board) from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim.  The claim has subsequently been returned to the RO in St. Petersburg, Florida.

The matter of the TDIU claim comes before the Board from an October 2001 rating decision by the VA RO in St. Petersburg, Florida, which granted service connection for diabetes, and assigned a 20 percent rating effective as of July 9, 2001.  The Veteran filed a notice of disagreement (NOD) with the assigned rating in December 2001.  In July 2002, the RO issued a statement of the case (SOC).  The Veteran timely filed a substantive appeal in August 2002.

The Board, inter alia, denied the Veteran's claim for an increased rating for diabetes mellitus in a June 2005 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an August 2006 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the June 2005 decision as to that issue.  The Court granted the JMR in an August 2006 Order.

Subsequently, the Board remanded the Veteran's claim in May 2007, and again in October 2009.  In April 2011, the Board again remanded the claim, and also added the issue of TDIU because it was part and parcel of the Veteran's increased rating claim for diabetes mellitus.  In October 2012, the Board decided the Veteran's increased rating claim for diabetes mellitus, and remanded the issue of TDIU.

In October 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA), which was received in December 2013.

The Board denied the Veteran's claim for TDIU in an April 2014 decision.  Thereafter, the Veteran appealed to the Court.  In a November 2014 JMR, the parties moved the Court to vacate the April 2014 decision as to the issue of TDIU.  The Court granted the JMR in a November 2014 Order.

In March 2015, the Board obtained a medical specialist from the VHA.

In September 2015, the Board remanded the case for further development.
 
Finally, the Board has granted the Veteran's request for an extension to submit additional evidence until March 2018.  In February 2018, the Veteran's attorney representative waived the right to RO consideration of new evidence as well as the time remaining on his extension.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.

2.  The Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; he is not a patient in a nursing home because of mental or physical incapacity; and he does not otherwise demonstrate a need for the regular aid and attendance of another person.


CONCLUSIONS OF LAW

1.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).

2.  The criteria for SMC based on the need for the regular aid and attendance of another person are not met.  38 U.S.C. § 1114 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU

The Veteran seeks a TDIU from December 15, 2000, the date of his claim for diabetes mellitus.  See, e.g., Brief (January 31, 2018).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  The ultimate question of whether a Veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

During the pendency of the claim, the Veteran has been in receipt of service connection for the following disabilities:

1.  Sinusitis, rated at 30 percent from September 1, 1995, and at 50 percent from May 17, 2013;

2.  Allergic rhinitis/sinusitis with nasal polyps, rated at 30 percent from September 1, 1995 to May 17, 2013;

3.  Diabetes mellitus, type II, rated at 20 percent from December 15, 2000;

4.  Diabetic peripheral neuropathy, right lower extremity with radiculopathy, rated at 20 percent from September 24, 2001;

5.  Diabetic peripheral neuropathy, left lower extremity with radiculopathy, rated at 20 percent from September 24, 2001;

6.  Convergence insufficiency with diplopia and diabetic retinopathy of the left eye, rated at 10 percent from April 12, 1988;

7.  Onychomycosis, rated at 10 percent from September 24, 2001;

8.  Lumbar disc disease with surgical scar, rated at 10 percent from September 26, 1996, 20 percent from November 20, 2013, 100 percent (pursuant to 38 C.F.R. § 4.30) from October 3, 2014, 20 percent from February 1, 2015, and 10 percent from March 7, 2015;

9.  Gout, rated noncompensable from July 2, 1982;

10.  Right third finger injury, rated noncompensable from July 2, 1982;

11.  Hemorrhoids, rated noncompensable from July 2, 1982;

12.  Allergic rhinitis, rated noncompensable from September 1, 1995; and

13.  Erectile dysfunction, rated noncompensable from December 28, 2001.

Here, as the Veteran's service-connected disabilities have been collectively rated at least 70 percent disabling throughout the pendency of the appeal, he satisfies the schedular criteria for a TDIU.  Accordingly, this case turns on whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment consistent with his education and employment.

Initially, the Board finds that the June 2017 VA examination reports are adequate.  In this regard, the examinations comply with the Court's November 2014 Joint Motion as they address the Veteran's noncompensable disabilities, account for the results of the May 2013 disability benefits questionnaires, and do not focus on the effects of the Veteran's nonservice-connected disabilities.  The Board also acknowledges the Veteran's contention that the diabetes mellitus examiner's opinion that the Veteran's diabetes impacts his ability to work but does not prevent him from functioning in an occupational environment is inconsistent.  The Board finds that the examiner's opinion is not inconsistent:  a disability does not prevent one from working simply because it impacts the ability to work.  In this case, the examiner explained that the Veteran's diabetes mellitus impacts his ability to work to the limited extent that he needs to be able to check his blood sugar and consume snacks, but that such does not prevent him from working.  The Board further finds that the Veteran's attorney representative's assertion that the June 2017 VA examinations should not be considered is conclusory as the representative failed substantiate his assertion.  In contrast, the Board finds that the examinations are adequate as they are based upon review of the record, interview with the Veteran, and physical and diagnostic evaluation of the Veteran.  Additionally, the examiners' conclusions regarding the Veteran's functional limitation fully address his reported limitations as well as those demonstrated on examination and are predicated upon medical evaluation of the Veteran.  Accordingly, the June 2017 VA examination reports are adequate.

As to the merits of the TDIU claim, the Veteran contends that his service-connected disabilities have rendered him unemployable since he last worked as a salesman in 1992.  See, e.g., Statement (December 15, 2014).  In March 2015 and August 2017, private vocational evaluators opined that the Veteran's service-connected disabilities have rendered him unemployable since April 25, 1990.  The March 2015 evaluator opined that the Veteran cannot perform the exertion required for sedentary employment as defined by Department of Labor standards, as he cannot stand and walk two hours daily due to chronic pain and swelling in legs and diabetes mellitus related loss of sensation in the lower extremities.  The March 2015 evaluator also opined that the Veteran's current volunteer supervisor experience does not require the same performance and productivity standards as are found in competitive employment.

The Board finds that the Veteran's actual occupational training and activity is the most probative evidence as to whether he has been able to obtain and maintain substantially gainful employment.

In the 1990s, the Veteran established the Humanitarian Aid Organization, a disaster relief organization.  See  Vocational evaluation (August 31, 2017).  While he no longer holds monthly meetings or attends organizational events, he continues to interact with volunteers via phone and email.  The Board finds that this occupation evinces entrepreneurial experience (starting and running the organization); high-level planning, supervisory, and communication skills (coordinating international disaster relief); and advanced supervisory and organizational support skills (managing volunteers).  The Board further finds that these supervisory/leadership roles do not require prolonged standing or sitting or the ability to lift as the Veteran sets the pace of performance and conducts much of the activity electronically or telephonically.

More recently, the Veteran reported that he volunteers as supervisor a few hours a day, but occasionally leaves early due to back pain.  See VA examination (November 2013).  Initially, the Board acknowledges the March 2015 private vocational evaluator's opinion that the Veteran's volunteer work does not support the ability to secure and maintain employment as volunteer work has lower performance and productivity standards than those found in competitive employment.  The Board finds, however, that the evaluator's opinion is unpersuasive as the Veteran supervises a competitive business.  In this regard, the Veteran's volunteer work is distinguishable from that described by the evaluator wherein, an organization essentially has to accept help on a noncompetitive basis, because he serves as supervisor, which is a competitive position, and the business supervises competes in the competitive market.  In contrast to the vocational evaluator's opinion, the Board finds that the Veteran's volunteer work evinces a continuation of the planning, supervisory, communication, and organizational support skills cultivated while establishing and running the Humanitarian Aid Organization.  Additionally, the Board finds that the Veteran's current volunteer work affirmatively demonstrates that, notwithstanding the limitations of his service-connected disabilities, he is able to supervise employees and participate in a work like setting.

The evidence also shows the Veteran has experience with Microsoft Word, computer design, social media, and electronic communication.  See  Private treatment record (January 20, 2011); Vocational evaluation (August 31, 2017).  The Board finds that when coupled with the Veteran's marketing, sales, entrepreneurial, and supervisory skills, his computer competencies broaden the number of potential employment opportunities that would not require Veteran to engage in physical tasks, such as lifting and carrying, and allow him to stand and stretch as needed.  The Board finds that neither of the private opinions address these skills or the fact that the Veteran has worked in multiple supervisory/leadership roles, but instead focus on the fact that symptoms of the Veteran's service-connected disabilities preclude unskilled employment positions.  Indeed, the inability to perform exertional activities does not necessarily preclude employment as employability must be contemplated in light of the Veteran's specific skills, training, and employment and education experiences.  The Board finds that the evaluators' failure to address the unfavorable evidence (i.e., that showing employability) diminishes their persuasiveness.

As to educational experience, the evidence shows that the Veteran has completed college courses in liberal arts, education, and marketing but did not complete a degree.  The Board finds that the Veteran's demonstrated entrepreneurial, leadership, and supervisory skills (shown by his work with the Humanitarian Aid Organization and his current volunteer supervisor work) evince that a degree is not a prerequisite to substantially gainful employment consistent with his employment and education experience.  The evidence further shows that the Veteran is very active, and has taken steps to expand his current skill set, to include by attending a conference.  See Private treatment record (May 1, 2012) (noting that the Veteran drove from Florence Colorado to attend the conference); see, e.g., Private treatment record (July 31, 2012) (noting that the Veteran is very active).

The Board finds that the Veteran's education and occupational experience provide a foundation for sedentary work.  The Board further finds that Veteran's sales and telecommunication experience lends itself to nonexertional administrative work.  Additionally, the Board finds that the Veteran's experience as the CEO of the Christian Veterans Association and founder of the Humanitarian Aid Organization provided management skills, which the Veteran has continued to exercise in carrying out daily volunteer work as a supervisor.

As to the functional impairments of the Veteran's service-connected disabilities, the Board acknowledges that the Veteran's back disability prevents prolonged standing, sitting, lifting, and using stairs; his diabetes and peripheral neuropathy result in pain in his lower extremities and difficulty ambulating; he is deadly allergic to cigarette smoke; when he has a flare of gout, he is not mobile for a day or two; and every six weeks his hemorrhoids give him discomfort and problems sitting for a couple of days.  Nonetheless, the evidence shows that the Veteran has been able to obtain and maintain substantially gainful employment consistent with his unique education and occupational experience.  In this regard, the Veteran has been able to serve as the supervisor of a business and when coupled with his experience setting up and running an international aid organization, his marketing, sales, and computer graphic design experience would allow him to obtain and maintain employment that would accommodate his service-connected impairments.  Overall, the Board finds that a TDIU is not warranted at any time during the pendecy of the appeal.

Special Monthly Compensation

The Veteran seeks SMC based on the need for regular aid and assistance of another person.  SMC is payable where a Veteran suffers from service-connected disability that renders him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114; 38 C.F.R. § 3.350(b).

A Veteran shall be considered to be in need of regular aid and attendance if: he/she is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See also 38 C.F.R. § 3.351 (c).

Determinations as to the need for aid and attendance are based on the actual requirements of personal assistance from others.  In determining the need for regular aid and attendance, consideration will be given to the inability of the Veteran and his or her spouse to dress or undress themselves, or to keep clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the Veteran or his or her spouse to feed themselves; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect themselves from the hazards or dangers of the daily environment. Bedridden will be that condition which, through its essential character, actually requires that the claimant remain in bed.  38 C.F.R. § 3.352(a).

It is mandatory for VA to consider the enumerated factors within the regulation, and at least one of the enumerated factors be present.  Turco v. Brown, 9 Vet. App. 222 (1996).  In order for the Appellant to prevail in the claim, the evidence must show that it is a service-connected disability that has resulted in the Veteran's need for regular aid and attendance.  Prejean v. West, 13 Vet. App. 444 (2000).

Initially, the Board acknowledges that the Veteran reports that he has needed help with day-to-day activities since November 2014.  See, e.g., Statement (December 31, 2017).  Specifically, he reported that his wife and granddaughter help him shower, dress, and cook.  He further reported that from November 2014 to February 2015, following back surgery, he had home health care with nurse and physical and occupational therapy twice weekly.  The Veteran also reported difficulty showering and dressing, especially the lower part of his body.  Lastly, the Veteran reported that he can make a sandwich, but his wife does all other cooking and household chores.  See id.

While the Veteran is competent to report the functional limitations necessitating aid and attendance, the Board ascribes heightened credibility to statements made to clinicians for the purpose of treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Specifically, the Veteran told clinicians that he has been able to drive throughout the pendency of the appeal.  See Private treatment records (January 20, 2011; May 1, 2012) (showing that the Veteran drove from Florida to Colorado to attend a conference); VA treatment records (September 24, 2015; February 27, 2017) (showing that he reported that he travels independently on public transportation or drives his own car); Private Vocational assessment (August 31, 2017) (showing that he reported the ability to drive 45 minutes before needing to stretch).  In 2012, the Veteran told his neurologist that he was retired, but very active.  See Private treatment records (January 20, 2011; May 1, 2012).  In November 2013, the Veteran reported that he volunteers as a supervisor for several hours per day as his back pain permits.  See Statement (November 20, 2013).  In 2015 and 2017, the reported that he was able to walk with a cane.  See VA treatment record (August 19, 2015) (noting that the Veteran presented to the appointment alone with a cane); VA examination (June 2017) (noting that the Veteran ambulated in and out of examination room without distress); Private Vocational assessment (August 31, 2017) (noting that the Veteran reported the ability to ambulate 40 to 50 feet with a cane).  Significantly, in 2015 and 2017, the Veteran denied difficulty caring for himself and reported that he was able to independently bath, dress, toilet, transfer, feed, travel, manage medication, and manage his finances.  See  VA treatment records (September 24, 2015; February 27, 2017).  The Board finds that the Veteran's statements to clinicians regarding his need for regular aid attendance are more credible, and thus, more probative than those made in conjunction with his claim for SMC.

Accordingly, the Board finds that the preponderance of the evidence is against the notion that the Veteran is unable to dress, keep clean, or tend to the wants of nature or that he lacks the mental or physical capacity to protect himself from the hazards or dangers of his daily environment.  Indeed, the Veteran reported that he has been able to make simple foods, such as sandwiches, and independently bath, dress, toilet, transfer, feed, travel, manage medication, and manage his finances.  Based on the evidence of record, the Board finds that the Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; he is not a patient in a nursing home because of mental or physical incapacity; and he does not otherwise demonstrate a need for the regular aid and attendance of another person.  Accordingly, SMC based on the need for regular aid and attendance of another person is not warranted.


ORDER

A TDIU is denied.

SMC based on the need for regular aid and attendance of another person is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


